--------------------------------------------------------------------------------

Exhibit 10.1


Description of Prudential Savings Bank's Fiscal 2008 Directors' Compensation


Compensation to directors for their service on the Board of Directors is paid by
Prudential Savings Bank (the "Bank"), the wholly-owned subsidiary of Prudential
Bancorp, Inc. of Pennsylvania (the "Company").  The Company does not pay
separate compensation to its directors for their service on the Company's Board
of Directors.  For fiscal 2008, members of the Bank's Board of Directors will
receive an annual retainer of $21,600 per annum, plus an additional fee for
Special Meetings at a rate of $1,800 per meeting.  Members of the Audit
Committee, Executive Committee, Compensation Committee and Budget/Finance
Committee will receive fees of $800 per meeting attended.  As Chairman of the
Board, Mr. Packer will receive an annual retainer of $71,145 in addition to
standard board and committee meeting fees.  Mr. Judge will receive an additional
$5,100 per year for service as chairman of the Bank's Finance Committee.  As
solicitor of the Bank, Mr. Balka will receive an annual retainer of
$46,000.  Mr. Balka also will receive the normal meeting fees for service on the
Executive Committee and the normal annual Board retainer of $21,600.